Title: From George Washington to Samuel Langdon, 28 September 1789
From: Washington, George
To: Langdon, Samuel


          
            Sir,
            New York September 28th 1789.
          
          You will readily beleive me when I assure you that the necessary attention to the business in which I have been lately engaged is the sole cause of my not having sooner acknowledged the receipt of your letter of the 8th of July—and made a proper return for your politness in sending me the sermon which accompanyed it. You will now, Sir, please to accept my best thank[s] for this mark of attention, as well as for the friendly expressions contained in your letter.
          The man must be bad indeed who can look upon the events of the American Revolution without feeling the warmest gratitude towards the great Author of the Universe whose divine interposition was so frequently manifested in our behalf—And it is my earnest prayer that we may so conduct ourselves as to merit a continuance of those blessings with which we have hitherto been favoured. I am Sir, with great esteem Your most obedt Servt.
        